                         Case 6:19-bk-01933-CCJ                  Doc 5       Filed 03/29/19         Page 1 of 3
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 19-01933-CCJ
Carol A. Hertenstein                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113A-6                  User: cahyen                       Page 1 of 1                          Date Rcvd: Mar 27, 2019
                                      Form ID: 309A                      Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 29, 2019.
db             +Carol A. Hertenstein,    300 Columbia Drive,    Unit 1205,   Cape Canaveral, FL 32920-5101
28142869       +Citimortgage Inc/Cenlar,    PO Box 77404,    Ewing, NJ 08628-6404
28142870       +Community Care Services,    PO Box 843756,    Los Angeles, CA 90084-3756
28142871       +Crescent Bay HOA/Sentry Mgmt,    2180 W. SR 434,    Longwood, FL 32779-5042
28142872       +Dixie Crossland,   300 Columbia Drive,     Unit 2104,   Cape Canaveral, FL 32920-5103
28142873        Mazda Capital Services/Chase,    PO Box 78069,    Phoenix, AZ 85062-8069
28142874       +Northern Nevada ER Physician,    PO Box 96408,    Oklahoma City, OK 73143-6408
28142875        Orlando Health,   PO Box 919936,    Orlando, FL 32891-9936
28142878       +Treasure Island Club HOA,    300 Columbia Dr,    Unit 3105,   Cape Canaveral, FL 32920-5105
28142880        Wells Fargo Home Mortgage,    PO Box 105647,    Atlanta, GA 30348-5647

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: lkennedy@rumberger.com Mar 28 2019 00:02:45       Lan B Kennedy-Davis,
                 Rumberger Kirk & Caldwell, P.A.,    300 South Orange Avenue, Suite 1400,     Orlando, FL 32801
tr             +E-mail/Text: dkennedy@iq7technology.com Mar 28 2019 00:04:58       Dennis D Kennedy,
                 P. O. Box 541848,   Merritt Island, FL 32954-1848
ust            +E-mail/Text: ustp.region21.or.ecf@usdoj.gov Mar 28 2019 00:03:41
                 United States Trustee - ORL7/13,    Office of the United States Trustee,
                 George C Young Federal Building,    400 West Washington Street, Suite 1100,
                 Orlando, FL 32801-2210
28142867        EDI: AMEREXPR.COM Mar 28 2019 03:53:00      American Express,    PO Box 650448,
                 Dallas, TX 75265-0448
28142864        E-mail/Text: bctcbk@brevardtc.com Mar 28 2019 00:02:52       Brevard County Tax Collector,
                 Attn: Honorable Lisa Cullen, CFC,     Post Office Box 2500,    Titusville FL 32781-2500
28142868        EDI: CAPITALONE.COM Mar 28 2019 03:53:00      Capital One,    PO Box 60599,
                 City of Industry, CA 91716-0599
28142865        EDI: FLDEPREV.COM Mar 28 2019 03:48:00      Florida Department of Revenue,     Bankruptcy Unit,
                 Post Office Box 6668,    Tallahassee FL 32314-6668
28142866        EDI: IRS.COM Mar 28 2019 03:53:00      Internal Revenue Service,    Post Office Box 7346,
                 Philadelphia PA 19101-7346
28142876       +E-mail/Text: spcc@renown.org Mar 28 2019 00:05:11      Renown Health,    1155 Mill St,
                 Reno, NV 89502-1576
28142877        E-mail/Text: jennifer.chacon@spservicing.com Mar 28 2019 00:05:09
                 Select Portfolio Serv Inc.,    PO Box 65250,   Salt Lake City, UT 84165-0250
28142879        EDI: WFFC.COM Mar 28 2019 03:53:00      Wells Fargo Bank NA,    PO Box 71118,
                 Charlotte, NC 28272-1118
                                                                                               TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 27, 2019 at the address(es) listed below:
              Dennis D Kennedy    trustee@ddkennedy.com, dkennedy@iq7technology.com
              Lan B Kennedy-Davis    on behalf of Debtor Carol A. Hertenstein lkennedy@rumberger.com,
               lziemba@rumberger.com
              United States Trustee - ORL7/13    USTP.Region21.OR.ECF@usdoj.gov
                                                                                             TOTAL: 3
                        Case 6:19-bk-01933-CCJ                              Doc 5   Filed 03/29/19      Page 2 of 3
Information to identify the case:
Debtor 1              Carol A. Hertenstein                                                Social Security number or ITIN      xxx−xx−3738
                      First Name   Middle Name      Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                  Social Security number or ITIN _ _ _ _
                      First Name   Middle Name      Last Name
(Spouse, if filing)
                                                                                          EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                          Date case filed for chapter 7 3/26/19
Case number:          6:19−bk−01933−CCJ


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Carol A. Hertenstein

2.      All other names used in the
        last 8 years

3.     Address                                   300 Columbia Drive
                                                 Unit 1205
                                                 Cape Canaveral, FL 32920

4.     Debtor's attorney                         Lan B Kennedy−Davis                                 Contact phone (407) 872−7300
                                                 Rumberger Kirk & Caldwell, P.A.
       Name and address                          300 South Orange Avenue, Suite 1400                 Email: lkennedy@rumberger.com
                                                 Orlando, FL 32801

5.     Bankruptcy Trustee                        Dennis D Kennedy                                    Contact phone (321) 455−9744
                                                 P. O. Box 541848
       Name and address                          Merritt Island, FL 32954

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                          Case 6:19-bk-01933-CCJ                       Doc 5          Filed 03/29/19              Page 3 of 3
Debtor Carol A. Hertenstein                                                                                       Case number 6:19−bk−01933−CCJ


6. Bankruptcy Clerk's Office                    George C. Young Federal Courthouse                               Hours open:
                                                400 West Washington Street                                       Monday − Friday 8:30 AM −
    Documents in this case may be filed at this Suite 5100                                                       4:00PM
    address. You may inspect all records filed Orlando, FL 32801
    in this case at this office or online at
    www.pacer.gov.                                                                                               Contact phone 407−237−8000

                                                                                                                 Date: March 27, 2019

7. Meeting of creditors                          May 7, 2019 at 08:30 AM                                         Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a George C. Young Courthouse,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court Suite 1203−B, 400 West
    both spouses must attend. Creditors may
    attend, but are not required to do so. You   docket.                                          Washington Street, Orlando, FL
    are reminded that Local Rule 5073−1                                                           32801
    restricts the entry of personal electronic     *** Debtor(s) must present Photo ID and acceptable
    devices into the Courthouse.                  proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                    Filing deadline: July 8, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                               Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as             conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2
